Citation Nr: 1210695	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The issue of entitlement to service connection for a stomach disorder was raised by the Veteran in the May 2008 VA Form-9 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from July 1990 to December 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2006 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for  back and neck disorders.  The Veteran disagreed and perfected an appeal.


REMAND

The Veteran contends that he has been told by several doctors that he has lower back problems that the Veteran claims have lasted since his active duty service.  The Veteran's service treatment records include entries dated January and September 1993, and October 1994 that could be construed to be evidence of back disorders during service.  He also reported in the claim form that he had treatment for a low back problem since service.  Thus, the requisite elements of McClendon v. Nicholson, 20 Vet. App. 79 (2006) have been met.  For that reason, the Board remands the claim for a medical examination.

The Veteran also asserts that he has a neck condition that began in service and was treated thereafter.  While the evidence does not show that the Veteran has a neck condition, his DD214 reflects that he received a Southwest Asia Service Medal and the Veteran reports that he served in the Gulf.  Therefore the provisions of 38 C.F.R. § 3.317 may be applicable.  The RO/AMC should request verification of the dates and locations of foreign service on remand.  

The Board further notes that the Veteran's reference that he has been told by several doctors that he has a lower back problem implies that he has been treated by several doctors for a lower back problem.  Although the RO has previously sent the Veteran notice that he could submit medical treatment records as support to his claim, the statutory requirement to assist the Veteran has not been fulfilled.  The Veteran should be contacted and informed that he can provide such records or that he can provide a release that will enable VA to seek the records on his behalf.  It is also noted that the Veteran reported in the claim form that he had been treated for a neck problem since service.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the dates and locations of foreign service to include reported service in Southwest Asia.  

2.  Contact the Veteran and inform him that he can provide medical treatment records regarding his neck and lower back, or that he can provide a release for such records that will enable VA to obtain the records on his behalf.  All efforts to obtain identified records should be documented in the claims folder.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After records have been obtained or a reasonable period of time has elapsed after completion of the above steps, schedule the Veteran for an examination.  The examiner should review the Veteran's VA claims folder prior to the examination.  The examiner should provide a description of the nature and extent of any low back and neck disorder manifested by the Veteran, and provide, if appropriate, a diagnosis of any such disorder.

The examiner should also provide an opinion whether it is at least as likely as not that any diagnosed neck and low back disorder began in or is related to the Veteran's active duty service.  

The RO should inform the examiner whether the Veteran had service in the Southwest Asia theater of operations.  If he did, and neck or lower back disorders were not diagnosed, then the examiner should indicate whether there are current symptoms and/or manifestations for which a diagnosis cannot be provided and state whether there are signs and symptoms that represent an undiagnosed chronic illness or a medically unexplained chronic multisymptom illness due to joint pain or a medically unexplained chronic multisymptom illness.  

The examiner's opinion should be supported by clearly stated rationale and, if appropriate, reference to clinical evidence and medical literature.

4.  After completion of the steps above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for a response.  Afterward, if otherwise in order, the Veteran's VA claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


